Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
Remarks
This communication has been issued in response to Applicant’s submitted Claim language filed 27 October 2020.  The rejection of Claims 24 & 35 under 35 USC 112 has been withdrawn due to Applicant’s persuasive argument, pointing to at least Figure 5 of Applicant’s drawings, which appear to disclose possession of the claimed invention by displaying each of the plurality of visual modification layers and the base layer having the same layer length.  Claims 24-26, 32, 33, 35-37, 44 & 45 remain pending in this application.    


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

Claims 24-26, 32, 33, 35-37, 44 & 45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen et al (USPG Pub No. 20080152006A1; Chen hereinafter) in view of Slowe et al (US Patent No. 7046732B1; Slowe hereinafter) further in view of McKenna et al (USPG Pub No. 20080033804A1; McKenna hereinafter). 
 
As for Claim 24, Chen teaches, A method for use by a user device having a base content including a plurality of visual base frames each defining one of a plurality of visual base layers each having a same layer length (see Fig. 1; see pp. [0029-0032], [0055-0057]; e.g., the reference of Chen teaches of a system having at least an encoding device, one or more sources, and a decoding device amongst a plurality of components that transmit both the one or more base layers and the at least one or more of a plurality of corresponding enhancement layers having varying transmission characteristics which enhance the quality of transmission.  The cited paragraphs [0055-0057] teach of the desire for both the received base layer and the received one or more enhancement layers to be “substantially the same size”, and utilizing one or more of a plurality of methods to accomplish making the corresponding layers the same size, such as adding padding bits to either the base layer or the enhancement layer to make the layers the same size.  As stated within earlier text of paragraph [0042], "...it may be desirable that the size of the base layer and the size of the enhancement layer are substantially the same. In other words, encoding device 12 may transmit substantially the same the number of bits in the enhancement layer as in the base layer", further expounding on Applicant’s claimed limitation), the method comprising: 
Utilizing a system having at least an encoding device and one or more sources for receiving a plurality of frames), a plurality of visual modification layers each having the same layer length and one or more content modifiers for altering one or more features of a visual base layer of the plurality of visual base layers of the base video content” (see pp. [0055-0057], [0067-0068]; e.g., The cited paragraphs [0055-0057] teach of the desire for both the base layer and the one or more enhancement layers to be “substantially the same size”, and utilizing one or more of a plurality of methods to accomplish making the corresponding layers the same size, such as adding padding bits to either the base layer or the enhancement layer to make the layers the same size.  Paragraph [0025] teaches of both the base layer and one or more enhancement layers having different transmission characteristics resulting in different reliability.  As stated, “...For example, the base layer and enhancement layer may be transmitted with different packet error rates (PERs). In particular, the base layer may be transmitted at a lower PER for more reliable reception throughout a coverage area while the enhancement layer is transmitted at a higher PER. In this manner, the bitstream that carries the data for decoding the base layer has more reliable reception, allowing a user to view the content of the multimedia sequence, albeit at a lower level of quality, in areas that otherwise would not provide reception”, thus, teaching that a change in transmission characteristic alters a feature of the base layer.  Paragraphs [0067-0068] teach of receiving one or more of a plurality of enhancement layers which corresponds with at least one base layer and are combined to provide a higher quality than when just the base layer is received.  The method stated within paragraph [0073] teaches that an 
The reference of Chen does not appear to explicitly recite the limitation of, “overlaying one of the plurality of visual modification layers on the base layer of the plurality of visual base layers of the base video content to produce a customized video content having a customized frame by altering the one or more features of the base layer of the plurality of visual base layers using the one or more content modifiers”.
The reference of Slowe recites the limitation, “overlaying one of the plurality of visual modification layers on the base layer of the plurality of visual base layers of the base video content to produce a customized video content having a customized frame by altering the one or more features of the base layer of the plurality of visual base layers using the one or more content modifiers” (see Fig. 4 (34) & (44); see col. 4, lines 53-67; col. 5, lines 1-16; col. 9, lines 35-44; col. 11, lines 39-49; e.g.,  The reference of Slowe serves as an enhancement to the teachings of Chen by teaching that one or more of a plurality of camera-motion layers, considered equivalent in function to visual modification layers, are utilized to correspond to, synchronize with, and overlay camera motion parameters of one or more original video sequence, considered equivalent in function to visual base layers, by altering one or more features of a fixed frame of the original video sequence and possibly one or more subsequent frames of that content.  Therefore, modified/customized frames of content are created).

The combined references of Chen and Slowe do not appear to explicitly recite the limitation of, “playing the customized video content having the customized frame on a display”.
The reference of McKenna appears to explicitly recite the limitations of, 
 “playing the customized video content having the customized frame on a display” (see pp. [0056], [0128]; e.g., the reference of McKenna serves as an enhancement to the combined teachings of Chen and Slowe by teaching of displaying the merged content, in the form of a customized content, on the display of a receiving user device after contents have been combined). 
The combined references of Chen, Slowe and McKenna are considered analogous art for being within the same field of endeavor, which is video encoding and editing of video sequences encoded to an object representation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the playback of customized video frames received from a storage device separate from the user device, as taught by McKenna, with the teachings of Slowe and Chen in order to enable advertisers to precisely control object 
As for Claim 25, Chen teaches of a system having at least an encoding device, one or more sources, and a decoding device amongst a plurality of components that transmit both the one or more base layers and the at least one or more of a plurality of corresponding enhancement layers having varying transmission characteristics which enhance the quality of transmission.
Chen does not recite the limitation where, “the overlaying alters a coloring of the base video content”.
Slowe teaches, “the overlaying alters a coloring of the base video content” (see Fig. 9-11; see col. 4, lines 53-67; col. 5, lines 1-16; col. 9, lines 35-44; col. 11, lines 39-49; e.g., altering features of the original video sequence through overlaying content).
The combined references of Chen and Slowe are considered analogous art for being within the same field of endeavor, which is video encoding and editing of video sequences encoded to an object representation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the overlapping of modifying layers of visual content, as taught by Slowe, with the teachings of Chen in order to provide a system to edit video efficiently and faster than with conventional techniques. (Slowe; col. 2, lines 9-18)  

As for Claim 26, Chen teaches of a system having at least an encoding device, one or more sources, and a decoding device amongst a plurality of components that transmit both the one or more base layers and the at least one or more of a plurality of corresponding enhancement layers having varying transmission characteristics which enhance the quality of transmission.
Chen does not recite the limitation where, “the overlaying alters a feature of the base video content”.
Slowe teaches, “the overlaying alters a feature of the base video content” (see Fig. 9-11; see col. 4, lines 53-67; col. 5, lines 1-16; col. 9, lines 35-44; col. 11, lines 39-49; e.g., altering features of the original video sequence through overlaying content). 
The combined references of Chen and Slowe are considered analogous art for being within the same field of endeavor, which is video encoding and editing of video sequences encoded to an object representation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the overlapping of modifying layers of visual content, as taught by Slowe, with the teachings of Chen in order to provide a system to edit video efficiently and faster than with conventional techniques. (Slowe; col. 2, lines 9-18)

As for Claim 32, Chen teaches of a system having at least an encoding device, one or more sources, and a decoding device amongst a plurality of components that 
Chen and Slowe do not recite the limitation where, “the user device is an optical disc player, and the base video content is stored on an optical disc”
McKenna teaches, “the user device is an optical disc player, and the base video content is stored on an optical disc” (see pp. [0045], [0056]; e.g., the reference of McKenna teaches of storing “products” within many forms, such as a CD or DVD, which is considered equivalent to Applicant’s storing and utilization of an optical disk, and which can be played on a computing device, for example). 
The combined references of Chen, Slowe and McKenna are considered analogous art for being within the same field of endeavor, which is video encoding and editing of video sequences encoded to an object representation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the playback of customized video frames received from a storage device separate from the user device, as taught by McKenna, with the teachings of Slowe and Chen in order to enable advertisers to precisely control object placement on a customized basis thereby to dynamically modify the content of the Multi-Media program on a centralized basis, regional basis, or at the individual recipient’s location. (McKenna; [0012])

As for Claim 33, Chen teaches of a system having at least an encoding device, one or more sources, and a decoding device amongst a plurality of components that transmit both the one or more base layers and the at least one or more of a plurality of corresponding enhancement layers having varying transmission characteristics which enhance the quality of transmission, and the reference of Slowe teaches of altering features of a video coloring book using one or more of a plurality of layers.
Chen and Slowe do not recite the limitation where, “the receiving receives the plurality of visual modification layer for the base video content over from the storage device over a communication network”.
McKenna teaches, “the receiving receives the plurality of visual modification layer for the base video content over from the storage device over a communication network” (see pp. [0056]; e.g., utilizing a Distribution Network for the transmission of media products). 
The combined references of Chen, Slowe and McKenna are considered analogous art for being within the same field of endeavor, which is video encoding and editing of video sequences encoded to an object representation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the playback of customized video frames received from a storage device separate from the user device, as taught by McKenna, with the teachings of Slowe and Chen in order to enable advertisers to precisely control object placement on a customized basis thereby to dynamically modify the content of the Multi-

As for Claim 35, Chen teaches, 
A media player (see pp. [0026], [0055]; e.g., the reference of Chen teaches of a decoding device, considered equivalent in function to Applicant’s teaching of a media player, which decodes transmissions of base and enhancement layers that are received to influence quality) comprising: 
a controller (see pp. [0055]; e.g., the reference of Chen teaches of at least an decoding device decoder, considered equivalent to Applicant’s controller, which is responsible for the decoding one or more base layers and enhancement layers) 
a memory storing a base video content (see pp. [0030]; e.g., utilizing a memory or archive within an encoding device or coupled to an encoding device) including a plurality of visual base frames each defining one of a plurality of visual base layers each having a same layer length (see Fig. 1; see pp. [0029-0032], [0055-0057]; e.g., the reference of Chen teaches of a system having at least an encoding device, one or more sources, and a decoding device amongst a plurality of components that transmit both the one or more base layers and the at least one or more of a plurality of corresponding enhancement layers having varying transmission characteristics which enhance the quality of transmission.  The cited paragraphs [0055-0057] teach of the desire for both the received base layer and the received one or more enhancement layers to be “substantially the same size”, and utilizing one or more of a plurality of methods to 
a content customizing application for execution by the controller (Fig. 1; pp. [0028-0032]; e.g., Utilizing a system having at least an encoding device comprising a plurality of components such as one or more processors and application specific integrated circuits for the execution of functions) for: 
“receiving, from a storage separate from the user device, a plurality of visual modification layers each having the same layer length and one or more content modifiers for altering one or more features of a visual base frame layer of the plurality of visual base layers of the base video content” (Fig. 1; pp. [0028-0032]; Utilizing a system having at least an encoding device and one or more sources for receiving a plurality of frames}, a plurality of visual modification layers each having the same layer length and one or more content modifiers for altering one or more features of a visual base layer of the plurality of visual base layers of the base video content” (see pp. [0055-0057], [0067-0068]; e.g., The cited paragraphs [0055-0057] teach of the desire for both the base layer and the one or more enhancement layers to be “substantially the same size”, and utilizing one or more of a plurality of methods to accomplish making the corresponding layers the same size, such as adding padding bits to either the base layer or the enhancement layer to make the layers the same size.  Paragraph [0025] teaches of both the base layer and one or more enhancement layers having different transmission characteristics resulting in different reliability.  As stated, “...For example, the base layer and enhancement layer may be transmitted with different packet error rates (PERs). In particular, the base layer may be transmitted at a lower PER for more reliable reception throughout a coverage area while the enhancement layer is transmitted at a higher PER. In this manner, the bitstream that carries the data for decoding the base layer has more reliable reception, allowing a user to view the content of the multimedia sequence, albeit at a lower level of quality, in areas that otherwise would not provide reception”, thus, teaching that a change in transmission characteristic alters a feature of the base layer.  Paragraphs [0067-0068] teach of receiving one or more of a plurality of enhancement layers which corresponds with at least one base layer and are combined to provide a higher quality than when just the base layer is received.  The method stated within paragraph [0073] teaches that an allocation module within the system of Chen allocates coded frames between a base layer bitstream and an enhancement layer bitstream, where the base layer corresponds with “more than one enhancement layer or between enhancement layers”, thus teaching that more than one enhancement layer is being utilized).
The reference of Chen does not appear to explicitly recite the limitation of, “overlaying one of the plurality of visual modification layers on the base layer of the plurality of visual base layers of the base video content to produce a customized video content having a customized frame by altering the one or more features of the base layer of the plurality of visual base layers using the one or more content modifiers”.
The reference of Slowe recites the limitation, “overlaying one of the plurality of visual modification layers on the base layer of the plurality of visual base layers of the base video content to produce a customized video content having a customized frame by altering the one or more features of the base layers of the plurality of visual base 
The combined references of Chen and Slowe are considered analogous art for being within the same field of endeavor, which is video encoding and editing of video sequences encoded to an object representation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the overlapping of modifying layers of visual content, as taught by Slowe, with the teachings of Chen in order to provide a system to edit video efficiently and faster than with conventional techniques. (Slowe; col. 2, lines 9-18)
The combined references do not appear to explicitly recite the limitation of, “playing the customized video content having the customized frame on a display”.
The reference of McKenna appears to explicitly recite the limitations of, 
 “playing the customized video content having the customized frame on a display” (see pp. [0056], [0128]; e.g., the reference of McKenna serves as an enhancement to the combined teachings of Chen and Slowe by teaching of displaying 
The combined references of Chen, Slowe and McKenna are considered analogous art for being within the same field of endeavor, which is video encoding and editing of video sequences encoded to an object representation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the playback of customized video frames received from a storage device separate from the user device, as taught by McKenna, with the teachings of Slowe and Chen in order to enable advertisers to precisely control object placement on a customized basis thereby to dynamically modify the content of the Multi-Media program on a centralized basis, regional basis, or at the individual recipient’s location. (McKenna; [0012])
As for Claim 36, Chen teaches of a system having at least an encoding device, one or more sources, and a decoding device amongst a plurality of components that transmit both the one or more base layers and the at least one or more of a plurality of corresponding enhancement layers having varying transmission characteristics which enhance the quality of transmission.
Chen does not recite the limitation where, “the overlaying alters a coloring of the base video content”.
Slowe teaches, “the overlaying alters a coloring of the base video content” (see Fig. 9-11; see col. 4, lines 53-67; col. 5, lines 1-16; col. 9, lines 35-44; col. 11, lines 39-49; e.g., altering features of the original video sequence through overlaying content). 
The combined references of Chen and Slowe are considered analogous art for being within the same field of endeavor, which is video encoding and editing of video sequences encoded to an object representation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the overlapping of modifying layers of visual content, as taught by Slowe, with the teachings of Chen in order to provide a system to edit video efficiently and faster than with conventional techniques. (Slowe; col. 2, lines 9-18)

As for Claim 37, Chen teaches of a system having at least an encoding device, one or more sources, and a decoding device amongst a plurality of components that transmit both the one or more base layers and the at least one or more of a plurality of corresponding enhancement layers having varying transmission characteristics which enhance the quality of transmission.
Chen does not recite the limitation where, “the overlaying alters a feature of the base video content”.
Slowe teaches, “the overlaying alters a feature of the base video content” (see Fig. 9-11; see col. 4, lines 53-67; col. 5, lines 1-16; col. 9, lines 35-44; col. 11, lines 39-49; e.g., altering features of the original video sequence through overlaying content). 


As for Claim 44, Chen teaches of a system having at least an encoding device, one or more sources, and a decoding device amongst a plurality of components that transmit both the one or more base layers and the at least one or more of a plurality of corresponding enhancement layers having varying transmission characteristics which enhance the quality of transmission, and the reference of Slowe teaches of altering features of a video coloring book using one or more of a plurality of layers.
Chen and Slowe do not recite the limitations of, “wherein the base video content is part of a customizable content including customization rules, and wherein the method further includes: identifying one or more of the customization rules in the customizable content; determining customization criteria associated with a target audience for the customized content; and determining the plurality of visual modification layers based on the customization rules and the customization criteria”.

		“identifying one or more of the customization rules in the customizable content; determining customization criteria associated with a target audience for the customized content; and determining the plurality of visual modification layers based on the customization rules and the customization criteria” (see pp. [0054-0055]; e.g., As stated within the cited paragraphs, “…The Master Program Rule Set 12 is a set of rules defined by the originator or owner of the Master Program 11 to regulate the Object insertion options available to the multi-media object management system to place Objects 32 into the Master Program 11 at the defined Multi-Media Object Locations 21.  This rule set can operate generically on certain defined classes of products or can specifically target predetermined Objects 32 in the Master Program 11.  As an example, the originator or owner of the Master Program 11 may have strong beliefs concerning smoking and would prohibit cigarette advertising in their owned content”).
The combined references of Chen, Slowe and McKenna are considered analogous art for being within the same field of endeavor, which is video encoding and editing of video sequences encoded to an object representation.  Therefore, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to have combined the playback of customized video frames received from a storage device separate from the user device, as taught by McKenna, with the teachings of Slowe and Chen in order to enable advertisers to precisely control object placement on a customized basis thereby to dynamically modify the content of the Multi-

Claim 45 amounts to a media player comprising instructions that, when executed by one or more processors, performs the method of Claim 44.  Accordingly, Claim 45 is rejected for substantially the same reasons as presented above for Claim 44 and based on the references’ disclosure of the necessary supporting hardware and software (see Fig. 1; pp. [0029-0033]; e.g., method for implementation integrating hardware and software components such as encoding/decoding devices).

Response to Arguments
Applicant's arguments and amendments, with respect to the rejection of Claims 24-26, 32, 33, 35-37, 44 & 45 under 35 USC 103 have been fully considered, but remain non-persuasive. The 35 USC 103 rejection utilizing Chen et al (USPG Pub No. 20080152006A1) in view of Slowe et al (US Patent No. 7046732B1) further in view of McKenna et al (USPG Pub No. 20080033804A1) has been maintained. 

With respect to Applicant’s argument that:
“Applicant respectfully submits that Chen in view of Slowe, and further in view of McKenna fails to disclose, teach, or suggest “a base video content including a plurality of visual base frames each defining one of a plurality of visual base layers each having a same layer length” and “receiving, from a storage device separate from the user device, a plurality of visual modification layers each having the same layer length and one or more content modifiers for altering one or more features of a visual base layer of the plurality of visual base layers of the base video contents as recited by independent claim 24.”

As stated within at least the previous communication and reiterated herein, in regards to Applicant’s claim language, Applicant’s teachings in regards to a plurality of visual base layers and modification layers have been treated by Examiner using the broadest reasonable interpretation and contends that, within the cited paragraphs [0055-0057] of Chen, it is intended for both the received base layer and the received one or more enhancement layers to be “substantially the same size”, and utilizing one or more of a plurality of methods to accomplish making the corresponding layers the same size, such as adding padding bits to either the base layer or the enhancement layer to make the layers the same size.  As stated within at least Figure 1 of Chen and paragraphs [0023-0026], Chen allocates frames of data between at least two layers using a coding scheme such as scalable video coding (SVC) including a base layer and one or more enhancement layers, considered equivalent to Applicant’s teachings of a base layer and modification layers.  Applicant contends that the reference of Chen does not disclose “the visual base frames”, but paragraphs [0031-0032] of Chen discloses a sequence of pictures, which include frames or fields in an equivalent fashion as taught by Applicant, despite being transmitted as a bitstream, which is merely a continuous sequence of transmitted data communicated over a network in binary form by an encoding device, such as a client device, to a decoding device, which would further apply modification of the base content using the one or more received modification layers.  Because the bitstream/”digital multimedia sequence” can be described as a “sequence of pictures, which include frames” received from a source of Chen {i.e. Chen: pp. [0032]}, they are considered equivalent to the “visual base frames” claimed due to Applicant’s disclosure at page 24, lines 8-21 referencing content modifiers of one or more modification layers being integrated with at least a base layer to form corresponding merged visual frames.  Chen teaches of a “base layer bitstream” and at least one “enhancement layer bitstream”, with the base layer having a base level of quality and the enhancement layer having additional data that enhances the quality of one or more of a base layer of multimedia content provided from a source such as an image capture device that captures digital multimedia sequences.  As stated within this communication, and as stated within earlier text of paragraph [0042], "...it may be desirable that the size of the base layer and the size of the enhancement layer are substantially the same.  In other words, encoding device 12 may transmit substantially the same the number of bits in the enhancement layer as in the base layer", further expounding on Applicant’s claimed limitation.
As discussed previously, the reference of McKenna enhances the combined teachings of Chen and Slowe by providing for the displaying of merged content, in the form of a customized content, on the display of a receiving user device after contents have been combined, reading on Applicant’s claimed limitation of, “playing the customized video content...”  The primary Chen reference reads on Applicant’s submitted limitations of “...having a base content including a plurality of visual base frames each defining one of a plurality of visual base layers each having a same layer length” and “...a plurality of visual modification layers each having the same layer length and one or more content modifiers for altering one or more features of a visual base layer of the plurality of visual base layers of the base video content”, and has been at least one or more of a plurality of corresponding enhancement layers having varying transmission characteristics which enhance the quality of transmission”.  The cited paragraphs [0055-0057] teach of the desire for both the received base layer and the received one or more enhancement layers to be “substantially the same size”, and utilizing one or more of a plurality of methods to accomplish making the corresponding layers the same size, such as adding “padding bits to either the base layer or the enhancement layer to make the layers the same size”, reading on Applicant’s claimed limitations.

With respect to Applicant’s argument that:
“The Office Action further acknowledged that Chen fails to disclose “overlaying one of the plurality of visual modification layers on the base layer of the plurality of visual base layers of the base video content to produce a customized video content having a customized frame by altering the one or more features of the base layer of the plurality of visual base layers using the one or more content modifiers,” as recited by independent claim 24.”

Examiner is not persuaded and contends that Slowe serves as an enhancement to the teachings of Chen, and, as stated within the previous communication, provides editing of video sequences encoded to an object representation.  The reference of Slowe uses multiple streams through its encoding scheme, as discussed by Applicant, although equivalent results in modifying base layers using one or more modification layers have been provided.  Applicant’s disclosure fails to discuss any video encoding overlay camera motion parameters of one or more original video sequence, considered equivalent in function to visual base layers, by altering one or more features of a fixed frame of the original video sequence and possibly one or more subsequent frames of that content.  Therefore, modified/customized frames of content are created Slowe teaches that one or more of a plurality of camera-motion layers, considered equivalent in function to visual modification layers, are utilized to correspond to, synchronize with, and overlay camera motion parameters of one or more original video sequence, considered equivalent in function to visual base layers, by altering one or more features of a fixed frame of the original video sequence and possibly one or more subsequent frames of that content. These teachings have been found at least within column 4, lines 53-67 through column 5, lines 1-16, column 9, lines 35-44 and column 11, lines 39-49 and illustrated within Figure 4, items (34) & (44).   In response to Applicant’s assertion that the combination of Chen and Slowe is inoperative, Examiner contends that one of ordinary skill in the art would have the motivation to combine the teachings of the aforementioned references, as Chen et al discloses techniques for allocating frames of data between the base layer and one or more enhancement layers in the same fashion provided as Applicant. Chen is further modified by the teachings of Slowe et al, which apparently modifies fixed-frame layers, and aims to resolve the issues of conventional video editing techniques that are very laborious and time consuming from editing videos on a frame-by-frame 

Conclusion
	The prior art made of reference and not relied upon is considered pertinent to Applicant’s disclosure.
	***Beaudreau et al (USPG Pub No. 20100082661A1) teaches linking search queries to rich media themes.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEEM HOFFLER whose telephone number is (571)270-1036.  The examiner can normally be reached on Monday-Friday: 10:00am-2:00pm; 6pm-10:00pm w/ flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156                                                                                                                                                                                                        
/RAHEEM HOFFLER/
Examiner
Art Unit 2156

								3/5/2021